UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1514


In re: JUNIOR DIAZ,

                     Petitioner.



              On Petition for Writ of Mandamus. (1:13-cr-00080-CMH-1)


Submitted: October 3, 2018                                    Decided: October 12, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Junior Diaz, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Junior Diaz petitions for a writ of mandamus, alleging the district court has unduly

delayed acting on his motion to compel. He seeks an order from this court directing the

district court to act. Our review of the district court’s docket reveals that the district court

issued a ruling on Diaz’s motion on September 13, 2018. Accordingly, because the

district court has recently decided Diaz’s motion, we deny the mandamus petition as

moot. We grant leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                               2